IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  July 21, 2008
                                 No. 08-50078
                               c/w No. 08-50082              Charles R. Fulbruge III
                              Summary Calendar                       Clerk


UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JESUS RAMON MUNOZ-HERNANDEZ

                                            Defendant-Appellant


                 Appeals from the United States District Court
                       for the Western District of Texas
                         USDC No. 3:02-CR-1195-ALL
                         USDC No. 3:07-CR-2332-ALL


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
      Jesus Ramon Munoz-Hernandez appeals following his guilty-plea
conviction of, and sentence for, illegal reentry into the United States and the
concomitant revocation of his supervised release related to a prior conviction for
illegal reentry. In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Munoz-
Hernandez challenges the sentence imposed for his new conviction by


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50078
                                c/w No. 08-50082

questioning the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony
and aggravated felony convictions as sentencing factors rather than elements of
the offense that must be found by a jury. As Munoz-Hernandez concedes, this
argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 235
(1998). United States v. Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007),
cert. denied, 128 S. Ct. 872 (2008).
      Munoz-Hernandez’s appeal of his revocation of supervised release was
consolidated with the instant appeal. He has not, however, raised any argument
with respect to these proceedings. Any such claim is thus deemed abandoned.
See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
      The Government’s motions for summary affirmance and to waive the
requirement to file an appellee’s brief are GRANTED, the Government’s motion
for an extension of time to file an appellee’s brief is DENIED, and the district
court’s judgments are AFFIRMED.




                                        2